Citation Nr: 0917617	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  In 
August 2006, the Veteran testified before the Board at a 
personal hearing held at the RO.  In August 2007, the Board 
remanded this matter for further development.


FINDING OF FACT

The medical evidence shows that the Veteran has been 
diagnosed with PTSD which is medically attributed to a 
verified stressor he experienced during his service in 
Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.
The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for PTSD.  38 C.F.R. § 3.304(f).

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's PTSD is related to 
his active service.

The Veteran's service personnel records show that he served 
as an intelligence analyst and received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
and the Army Commendation Medal. While those awards indicate 
service, they do not necessarily denote combat.  Therefore, 
the Board finds that the decorations do not indicate that the 
Veteran participated in combat while in service and that 
corroborating evidence of any claimed stressful events having 
actually occurred is required to support his claim and that 
any reported stressor must be verified.  Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of PTSD or any other 
psychiatric disability.

VA medical records show a diagnosis of delayed PTSD in August 
2003 at which time the Veteran presented with reports of 
nightmares and recurring images of combat.  It was noted that 
he had a long history of depression since the early 1980's at 
which time his mother died of a heart attack after a physical 
attack from his brother.  His PTSD symptoms included 
nightmares, sleep disruption, intrusive thoughts, isolation, 
and irritability.  It was noted that he was subjected to 
rocket and mortar attacks from 1968 to 1969.  However, the 
Veteran identified his primary stressor as the loss of family 
members.  He was diagnosed with depression, NOS (not 
otherwise specified), and PTSD.  Records dated in September 
2003 reflect the Veteran's history of nightmares, both of 
combat trauma exposure and the death of his mom.  He had 
symptoms of hypervigilance; isolation and emotional 
withdrawal; decreased energy, motivation, and concentration; 
physiological hyperactivity; job-related problems; suicidal 
ideation; avoidance behaviors; isolation; emotional 
withdrawal; and an extremely limited support network with a 
loss of pleasure.  He was diagnosed with delayed chronic PTSD 
and depressive disorder, NOS.

VA medical records dated in March 2004 indicate that the 
Veteran had unrecognized and untreated PTSD symptoms and that 
his stressors were work-related.  A May 2004 report reflects 
that the Veteran had feelings of guilt related to service and 
an incident during which he retreated to a bunker to save 
himself without waking up peers as mortar rounds started to 
"walk in on their position."  He also reported some work-
related stressors.  In December 2004, he reported that his 
friend was ambushed while serving in the "I Corps," similar 
to current troops being ambushed in Iraq.
VA medical records dated in March 2005 reflect additional 
employment-related stressors.  In addition, the Veteran had a 
psychological dense mechanized avoidant expression from early 
life trauma and related disappointment from childhood sexual 
abuse victimization, and the rigid and restrictive and 
impoverished value system ingrained from his parents.  A 
March 2005 social worker's report indicates that the Veteran 
was a Vietnam combat veteran with PTSD psychoactive symptoms 
and includes a brief account of historical and current issues 
that continued as PTSD-related symptoms including difficulty 
sleeping; war-related dreams with anxious and startled wake-
ups; ascribing generalized feelings of distrust and defensive 
thoughts about Asians as Vietnamese combatants; hostile or 
violent ideation and reactivity to unexpected touch or verbal 
remarks directed at him in a kidding or teasing manner; 
increased social withdrawal; increased isolative behavior; 
increased general distrust of people; increased "black and 
white" rigidity of thoughts and judgments; increased 
interactional and relationship conflicts and arguments or 
avoidance of interaction with his wife and friend; increased 
vigilance; and anxiety and defensive readiness ideation since 
the September 11, 2001, attack and with media references 
about soldiers in the Iraq war.  The assessment was PTSD and 
depressive disorder.  In May 2005, stressors included the 
recent job lay-off of the Veteran's wife and a daily and 
chronic sense of paranoid persecution from co-workers.  In 
June 2005, the Veteran complained of workplace stressors, 
continued sleep interruption, and startled frightened wake-up 
responses from nightmares with vivid imagery about situations 
in which he was being chased by several guys who wanted to 
hurt him.  It was noted that he had suppressed memory 
flashbacks and identification of real occurrences, and 
anxiety, fearfulness, and helplessness related to his child 
and adolescent sexually abusive PTSD and history.  In a July 
2005 report, the Veteran complained of feelings of depression 
and anxiety upon finding his deceased mother-in-law on the 
patio of his home which triggered some grief loss symptoms 
regarding his own mother's death and childhood PTSD symptoms 
of general distrust, hypervigilance, scanning, and defensive 
survival skills that were easily honed and exacerbated from 
combat experiences.
VA medical records dated in August 2005 reflect that the 
Veteran displayed remarkable increases of both anxious and 
depressed mood and affect.  Significant psychosocial events 
included a recent negative workplace experience; continued 
sleep interruption and startled anxious wake-up responses 
from nightmares; and increased depression from returning from 
work to find his wife depressed and grieving the loss of her 
mother.  He also reported that the recent loss triggered and 
exacerbated his anxiety and feelings of anger related to his 
own mother's death.  It was noted that he had PTSD child 
sexual abuse anxiety symptoms.  Records dated in September 
2005 reflect complaints of continued dissatisfaction with his 
job.  It was noted that he self-perpetuated his PTSD symptoms 
through a dysfunctional and hypervigilant need to be angry, 
hostile, and conflict-seeking in nearly all of his 
interpersonal and social-interactions.  His mood was 
persistently down and he was more negative and pessimistic 
with grieving and loss issues triggered by the death of his 
mother-in-law.  The impression was PTSD and depression, NOS.  
By October 2005, his overall sense of mood was improved and 
euthymic, but his nightmares and temper were still 
problematic. 
VA medical records dated in May 2006 reflect that the 
Veteran's April anniversary exacerbated symptoms of anxiety 
and depression that were related directly to the traumatic 
loss feelings unresolved since the time and events 
surrounding the death of his mother.  In February 2007, the 
Veteran still had some grieving issues and dreams about dead 
people.  He was more irritable and uncomfortable around 
people and hypervigilant at night.  His mood was anxious and 
mildly dysphoric.
VA medical records dated in June 2008 show that the Veteran 
was laid off from his job and had some financial stress and 
domestic issues.  He had no suicidal or homicidal ideations 
and was diagnosed with depression NOS, and PTSD.
Pursuant to the Board's August 2007 remand, the Veteran 
underwent a PTSD examination in November 2008.  The history 
provided was that he served in the Army where he spent 
approximately fourteen months in Vietnam and was stationed at 
Long Binh.  He worked primarily as a battle analyst, but 
performed courier duties between Long Binh and Saigon.  The 
examiner reviewed the Veteran's stressor statement which 
included the following stressors: 1) constant mortar attacks 
at Long Binh without casualties, but he felt threatened; 2) 
while completing a convoy mission from Saigon to Long Binh, a 
fifty-year old woman jumped in front of his vehicle and was 
killed; 3) in late 1968 in Long Binh, United States soldiers 
launched grenades on their own camp and he and four other 
soldiers went into a bunker which was hit by grenades; 4) his 
friend "D. P." tripped  a Claymore mine and was hit between 
his waist and chest in August 1969; 5) he completed a night 
convoy from Saigon to Long Binh during which he was terrified 
of an attack by the Vietcong or North Vietnamese Army, but no 
attacks had occurred; and 6) "Mama-san" was accidentally 
killed by a United States soldier while he cleaned his gun 
leading the distraught soldier to commit suicide.  The 
examiner opined that those incidences met the criteria for a 
PTSD diagnosis and that they were traumatic in nature in that 
the Veteran either witnessed death or was confronted with his 
own potential death and responded with terror and fright.  It 
was noted that he was initially treated for PTSD in 2003 and 
that he had consistent treatment since then.  Regarding his 
current symptoms, the Veteran reported that he experienced 
recurrent and distressing recollections of his trauma.  He 
reported that he constantly had disturbing images and 
thoughts related to his night convoys, as well as the 
constant and daily mortar attacks.  He found himself talking 
about Vietnam and had repeated dreams of the bunker and 
attack on United States soldiers.  He reported that he still 
saw images and had dreams of the woman who was hit by the 
truck.  He denied flashbacks and stated that if he watched 
something on television about Vietnam he became teary and 
anxious.  He did not avoid any conversations or activities 
related to his traumas, but also denied an inability to 
recall aspects of his traumas.  Since Vietnam, he was less 
interested in others, did not socialize with others, and was 
very detached from people and was able to show love and 
affection only to his wife.  Anger was shown mainly through 
yelling, screaming, and throwing things.  He had problems at 
work.  He slept five hours per night, but was anxious upon 
waking.  He had regular night sweats, was easily awakened at 
night, and was uncomfortable in crowds because he had to 
guard against potential dangers.  He regularly sat with his 
back to the wall and engaged in some checking behaviors.  He 
described constant concerns over his safety, had associated 
anxiety about his safety, and reported a startle response.  
The Veteran indicated that a history of alcohol abuse led to 
divorce during his first marriage.  He estimated that his 
PTSD problems developed over time, but that anxiety, fear, 
and hypervigilance surfaced almost immediately upon his 
return from Vietnam.  Over time, he began having dreams and 
nightmares.  He denied PTSD in response to the trauma of the 
death of his mother and as a victim of sexual assault by his 
brother at age eleven.  Upon mental status examination, he 
was diagnosed with chronic PTSD.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

In a September 2003 statement, the Veteran cited PTSD 
stressors including constant mortar attacks while stationed 
in Long Binh; an incident in which a fellow soldier 
accidentally shot a Vietnamese woman and then took his own 
life; and an incident in which he saw a Vietnamese woman 
threw herself in front of a truck he was riding in a convoy 
en route from Long Binh to Saigon.

At the August 2006 hearing, the Veteran testified and 
provided a detailed account of an incident in which a fellow 
soldier and friend "D. P." tripped a claymore mine while 
stationed at Long Binh in February or March 1969 and received 
treatment at the 12th Vac (Evacuation) Hospital.  In a 
September 2007 statement, the Veteran specified that his 
friend "D. P." was wounded in August 1969 after he was hit 
by a claymore mine and was flown to the 12th Evacuation 
Hospital in Long Binh.

Pursuant to the Board's August 2007 remand, in an effort to 
verify the Veteran's claimed stressors, VA contacted the 
United States Army & Joint Services Records Research Center 
(JSRRC), formerly the Center for Unit Records Research 
(CURR), which, in November 2007, responded that it was unable 
to verify any casualties from the Veteran's unit.  In 
addition, it was noted that they did not maintain copies of 
morning reports for 1968 and 1969.  However, with regard to 
the Veteran's claim that he was under mortar attacks in late 
1968, the JSRRC indicated that the Operational Report 
submitted for the period ending April 1969 reflected that 
mortar and rocket attacks occurred in February 1969, mid-
March 1969, and April 1969 with no casualties or damage 
reported.  In addition, in late March 1969 twelve United 
States soldiers were wounded.  Finally, in July 2008 the RO 
submitted a Personnel Information Exchange System (PIES) 
request for verification of the mortar attack on "D. P."  
However, an October 2008 response indicated that no 
additional records could be identified.  Accordingly, while 
the Veteran's cited stressors of the accidental death and 
murder of two Vietnamese women, the death of "Mama-san," 
and the attack on "D. P." have not been corroborated, the 
Board finds that the Veteran's stressor of multiple mortar 
attacks at his duty station at Long Binh in 1969 has been 
corroborated.

The Board finds that the November 2008 VA PTSD diagnosis was 
based, at least in part, on a corroborated stressor.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current PTSD to his 
active service based on the medical evidence presented in 
this case, which established that it is at least as likely as 
not that some portion of the Veteran's PTSD is related to his 
service, and specifically to being subjected to mortar 
attacks while based at Long Binh.  38 C.F.R. § 3.303(d) 
(2008).  Therefore, service connection for PTSD is granted.  
The Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


